   8:20-cr-00078-BCB-SMB Doc # 37 Filed: 06/29/20 Page 1 of 1 - Page ID # 67



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:20CR78
                                           )
      vs.                                  )
                                           )
CHRISTOPHER SMITH,                         )                  ORDER
                                           )
                   Defendant.              )


       This matter is before the court on the Unopposed Motion to Continue Trial [36].
Based upon the recently filed Superseding Indictment, Counsel needs additional time to
receive and review additional discovery. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [36] is granted, as
follows:

      1. The jury trial now set for July 7, 2020, is continued to September 1, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and September 1, 2020, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: June 29, 2020.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
